[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS
                                                                             FILED
                                   FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                            U.S.
                                    ________________________ ELEVENTH CIRCUIT
                                                                          SEP 16, 2011
                                            No. 11-10788                   JOHN LEY
                                        Non-Argument Calendar                CLERK
                                      ________________________

                                           Agency No. A088-044-275

DIOSCAR ORLANDO DELGADO NIEVES,
ESTHER MARIA BOHORQUEZ,
JOSE ANGEL DELGADO BOHORQUEZ,
JUAN ANDRES DELGADO BOHORQUEZ,

llllllllllllllllllllllllllllllllllllllll                                         Petitioners,

                                                    versus

U.S. ATTORNEY GENERAL,

llllllllllllllllllllllllllllllllllllllll                                        Respondent.

                                     ________________________

                               Petition for Review of a Decision of the
                                    Board of Immigration Appeals
                                    ________________________

                                             (September 16, 2011)

Before PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Dioscar Orlando Delgado Nieves, his wife, Esther Maria Bohorquez, and

their two sons, all of whom are natives and citizens of Venezuela, petition this

Court for review of the decision of the Board of Immigration Appeals that denied

Delgado’s application for asylum. The Board “agree[d] with the [finding of the]

immigration judge” that Delgado was not credible. We deny the petition.

      We review credibility determinations under the substantial evidence test.

Chen v. U.S. Att’y Gen., 463 F.3d 1228, 1230–31 (11th Cir. 2006). Adverse

credibility findings will be reversed “‘only if the evidence “compels” a reasonable

fact finder to find otherwise.’” Id. at 1231 (quoting Sepulveda v. U.S. Att’y Gen.,

401 F.3d 1226, 1230 (11th Cir. 2005)). An adverse credibility determination may

be based on inconsistencies, inaccuracies, and falsehoods in the applicant’s oral

and written statements. 8 U.S.C. § 1158(b)(1)(B)(iii).

      Substantial evidence supports the finding that Delgado was not credible.

Although there were several inconsistencies between Delgado’s application for

asylum, his credible fear interview, and his testimony, the Board and the

immigration judge gave “specific, cogent reasons” related to Delgado’s accounts

of two incidents to support the adverse credibility determination. See Chen, 463

F.3d at 1231. During the first incident, members of the Bolivarian Circles

allegedly assaulted Delgado during a demonstration, but Delgado provided two

                                         2
different dates on which the incident purportedly occurred. Delgado also gave

inconsistent accounts about his injuries: in his application, Delgado stated that his

assailants injured his chest and arm; during his credible fear interview, Delgado

said that he was struck in his chest and elbow; and later, during his evidentiary

hearing, Delgado testified that he sustained an injury to his wrist that required

surgery and left a scar that he showed to the immigration judge. About three years

after Delgado applied for asylum, he recalled purportedly a second incident in

which he was shot by members of the Bolivarian Circles and received gunshot

wounds in his upper body that left a pellet lodged in the right side of his head.

Despite Delgado’s insistence that the shooting prompted him to leave Venezuela,

Delgado failed to mention this incident in his application or his credible fear

interview, and his two former neighbors failed to mention the incident in their

letters about Delgado’s persecution in Venezuela. See Forgue v. U.S. Att’y Gen.,

401 F.3d 1282, 1287–88 (11th Cir. 2005). Although Delgado blames his

inconsistences and omissions on his lack of education and legal training, that

explanation is inconsistent with his ability to recollect and describe other alleged

incidents of persecution and does not “compel a reasonable fact finder” to reverse

the adverse credibility finding. Chen, 463 F.3d at 1231.

      We DENY Delgado’s petition for review.

                                          3